Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
The applicant has elected Group III (claims 16-18) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 
The examiner urges incorporating the limitations of claim 12 to claim 16 to avoid piecemeal prosecution. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 and 18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nocera et al. (US 20100133110).
Nocera (claims, abs., 3, 9, 68-71, figures, examples) discloses a hydrogen generation system comprising an electrode that comprises photosensitizing agents.  The agents can include dyes of cis-bis(isothiocyanato)bis(2,2'-bipyridyl-4,4'-dicarboxylato)-ruthenium(II), tris(isothiocyanato)-ruthenium(II)-2,2':6',2''-terpyridine-4,4',4''-tricarboxylic acid, cis-bis(isothiocyanato)bis(2,2'-bipyridyl-4,4'-dicarboxylato)-ruthenium(II) bis-tetrabutylammonium, cis-bis(isocyanato)(2,2'-bipyridyl-4,4'-dicarboxylato)ruthenium (II), or tris(2,2'-bipyridyl-4,4'-dicarboxylato)ruthenium(II) dichloride that meets the claimed semiconductor compound.  
It is duly notified the claimed conjugate unit does not have to be polymeric.

Claim(s) 16-17 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang et al. (US 20150101936).
Chiang (claims, abs., 1, 71-73, 85, 187, figures, examples) discloses a hydrogen generation system comprising electrodes and a solution comprising iron-sulfur complex

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 that meets the claimed semiconductor compound.  The benzene ring con be considered as a conjugated unit.
It is duly notified the claimed conjugate unit does not have to be polymeric.

Claim(s) 16-17 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pyun et al. (WO 2018107169, US 20190345618 as English equivalent).
Pyun (claims, abs., 1, 21-22, 71-73, 85, 104-114, figures, examples) discloses a hydrogen generation system comprising electrodes and a solution/dispersion comprising iron-sulfur complex

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

that meets the claimed semiconductor compound. 

Claim(s) 16-18 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tseng et al., listed on IDS.
Tseng (abs. figures, tables, pg7766-7772) discloses a hydrogen generation system comprising electrodes and/or a solution/dispersion comprising:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

that meets the claimed semiconductor compound. 
The examiner urges the applicant to show evidence to invoke exemption to overcome the rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766